  Case 1:20-cv-00713-JTN-PJG ECF No. 12 filed 10/09/20 PageID.26 Page 1 of 2


                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


 EVONNA MATHIS,

           Plaintiff,
                                                                          Case No. 1:20-cv-713
 v.
                                                                          HON. JANET T. NEFF
 UNITED STATES ATTORNEY GENERAL,
 DEPARTMENT OF JUSTICE CENTER, and
 UNITED STATES MARSHAL SERVICE,

           Defendants.
 ____________________________/

                                                 ORDER

       This is a civil action filed by a pro se litigant. The matter was referred to the Magistrate

Judge, who issued a Report and Recommendation (ECF No. 6) on August 11, 2020, recommending

that Plaintiff’s complaint be dismissed for failure to state a claim. On August 31, 2020, Plaintiff

filed an Amended Complaint (ECF No. 10). On September 15, 2020, the Magistrate Judge issued

a Report and Recommendation (ECF No. 11) recommending that Plaintiff’s First Amended

Complaint be dismissed. The Report and Recommendation was duly served on Plaintiff.1 No

objections have been filed. See 28 U.S.C. § 636(b)(1). Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF. No. 11) is

APPROVED and ADOPTED as the Opinion of the Court, and Plaintiff’s First Amended

Complaint (ECF No. 10) is DISMISSED for the reasons stated in the Report and Recommendation.

       IT IS FURTHER ORDERED that the Report and Recommendation (ECF. No. 6) is

DISMISSED as moot.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of the Judgment would not be taken in good faith.


       1
           Plaintiff is the only party that has appeared in the case at this time.
 Case 1:20-cv-00713-JTN-PJG ECF No. 12 filed 10/09/20 PageID.27 Page 2 of 2


      A Judgment will be entered consistent with this Order.



Dated: October 9, 2020                                    /s/ Janet T. Neff
                                                         JANET T. NEFF
                                                         United States District Judge




                                              2
